Case 1:20-cv-20688-BB Document 21 Entered on FLSD Docket 01/25/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-cv-20688-BLOOM/Louis

 YOLANDA MELO,

        Plaintiff,

 v.

 COMMISSIONER OF SOCIAL SECURITY,
 Andrew Saul,

       Defendant.
 ______________________________________/

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS

        This cause is before the Court upon Plaintiff Yolanda Melo’s (“Plaintiff”) Motion for

 Summary Judgment, ECF No. [17] (“Plaintiff’s Motion”), and Defendant Andrew Saul’s, as

 Acting Commissioner of the Social Security Administration, (“Defendant”) Motion for Summary

 Judgment, ECF No. [19] (“Defendant’s Motion”). In this case, Plaintiff seeks judicial review of a

 final decision of the Commissioner of the Social Security Administration, which denied Plaintiff’s

 application for disability insurance benefits and supplemental security income under the Social

 Security Act, 42 U.S.C. §§ 401, et seq. See ECF No. [1]. This case was referred to the Honorable

 Lauren F. Louis, United States Magistrate Judge, for a ruling on all pre-trial, non-dispositive

 matters, and a report and recommendation on any dispositive matters, pursuant to 28 U.S.C. § 636

 and Local Magistrate Judge Rule 1. ECF No. [11].

        On January 8, 2021, Judge Louis issued a Report and Recommendations (“R&R”)

 recommending that Plaintiff’s Motion be granted in part and that Defendant’s Motion be denied;

 specifically, that the ALJ’s decision be reversed and that this case be remanded. ECF No. [20].

 The R&R further advised the parties that objections to the R&R were due within fourteen days of
Case 1:20-cv-20688-BB Document 21 Entered on FLSD Docket 01/25/2021 Page 2 of 3

                                                               Case No. 20-cv-20688-BLOOM/Louis


 being served with a copy of the R&R. Id.; see 28 U.S.C. § 636(b)(1)(C) (“Within fourteen days

 after being served with a copy [of a report and recommendations], any party may serve and file

 written objections . . . as provided by rules of court.”). To date, neither Plaintiff nor Defendant has

 filed objections to the R&R, nor have they sought additional time in which to do so. Nonetheless,

 the Court has conducted a de novo review of the R&R and the record, and is otherwise fully advised

 in the premises. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C.

 § 636(b)(1)).

        Upon careful review, the Court finds Magistrate Judge Louis’s R&R to be well-reasoned

 and correct. The Court agrees with the analysis in the R&R and concludes that Plaintiff’s Motion

 should be granted in part, and Defendant’s Motion should be denied for the reasons set forth

 therein.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. Magistrate Judge Louis’s Report and Recommendations, ECF No. [20], is

                 ADOPTED IN FULL;

            2. Plaintiff’s Motion for Summary Judgment, ECF No. [17], is GRANTED IN

                 PART;

            3. Defendant’s Motion for Summary Judgment, ECF No. [19], is DENIED;

            4. The ALJ’s decision is reversed and this case is REMANDED for further

                 proceedings consistent with the findings contained in the R&R; and,

            5. The Clerk of Court shall CLOSE this case.




                                                   2
Case 1:20-cv-20688-BB Document 21 Entered on FLSD Docket 01/25/2021 Page 3 of 3

                                                   Case No. 20-cv-20688-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on January 25, 2021.




                                               ________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

 Copies to:

 The Honorable Lauren F. Louis


 Counsel of record




                                          3
